Motion by respondents in Action No. 1, Helen Dubbels and David A. Dubbels, to dismiss as to them the appeal taken by plaintiffs in said action. Motion granted upon consent of said plaintiffs; the appeal in said action is dismissed as to *522said respondents. Cross motion by appellants in both actions to dispense with printing of the record and to prosecute the appeals on the original typed minutes and on a typewritten copy of the pleadings. Motion denied without prejudice to renewal upon proper papers alleging facts showing the appellants’ financial inability to prosecute the appeal in accordance with the rules. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.